 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmoco Production Company and Local Union No. 4-14, Oil, Chemical and Atomic Workers Interna-tional Union, AFL-CIO. Case 23-CA-306November 4, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn August 4, 1977, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, the Union and theGeneral Counsel filed exceptions and supportingbriefs, and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge: OnApril 12 and 13, 1977, I conducted a hearing at Houston,Texas, to hear issues raised by a complaint issued onJanuary 26, 1977, based on a charge filed by Local UnionNo. 4-14, Oil, Chemical and Atomic Workers Internation-al Union, AFL-CIO,' on November 26, 1976.2 Thecomplaint alleges that Amoco Production Company3violated Section 8(a)(l) and (5) of the National LaborRelations Act, as amended,4by: (1) failing or refusing tobargain in good faith with Local 4-14 over the transferoutside the bargaining unit of employees covered by acontract between the Company and Local 4-14; (2) failingor refusing to process a grievance filed by an employeeaffected by such transfer; and (3) conditioning its agree-ment to a new contract with Local 4-14 on Local 4-14'sabandonment of claims for back dues under the dues-checkoff provision of a prior contract between theCompany and a predecessor labor organization. TheI The Local Union shall hereafter be called Local 4 14: the InternationalUnion shall be called OCAW: when the two are referred to jointly, theyshall be called the Unions.233 NLRB No. 49Company denied it committed any violation of the Act,contending the contract permitted it to transfer contract-covered employees outside the bargaining unit afteraffording Local 4-14 notice and an opportunity to bargainconcerning same, which bargaining went to impasse; that itdid not fail or refuse to process a grievance filed by anemployee affected by the transfer and, if it had, such failureor refusal was not violative of the Act; and that its proposalthat Local 4-14 drop its claim for back dues in contractnegotiations was not violative of the Act since theCompany did not insist on its proposal to impasse, theproposal was not conditional, and the proposal wasdropped in the course of negotiating a new contract.The issues created by the foregoing are whether: (1) theCompany's transfer of certain employees outside thebargaining unit covered by the contract following Local 4-14's receipt of company notice and offer to discuss theeffects of the proposed transfer pursuant to a contractprovision contemplating same and discussion to impassethereon constituted a failure or refusal to bargain in goodfaith in violation of Section 8(aX)(I) and (5) of the Act; (2)the Company failed or refused to process a grievance filedby an employee affected by the transfer and, if so, whethersuch failure or refusal violated Section 8(a)(l) and (5) ofthe Act; (3) the Company's proposal in negotiations for anew contract that Local 4-14 abandon its back dues claimsviolated Section 8(a)(1) and (5) of the Act.The parties appeared by counsel at the hearing and wereafforded full opportunity to adduce evidence, examine andcross-examine witnesses, argue, and file briefs. Briefs havebeen received from the General Counsel and the Company.Based on my review of the entire record, observation ofthe witnesses, perusal of the briefs, and research, I makethe following:FINDINGS OF FACT1. JURISDICTION AND LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find atall times pertinent that the Company is an employerengaged in commerce and Local 4-14 is a labor organiza-tion within the meaning of Section 2(2), (5), (6), and (7) ofthe Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe Company is engaged in the business of exploring forand producing oil and gas. Its general offices are located inChicago, Illinois. Its operations are conducted throughdivisions (and subdivisions called areas within eachdivision) organized along geographical lines. From time totime the boundaries of the various divisions (and areas) areshifted to accord with changes in the Company's opera-tions.2 Read 1976 after all further date references omitting the year.3 Hereafter called the Company.Hereafter called the Act.290 AMOCO PRODUCTION COMPANYThe Board has directed elections both in areawidesanddivisionwide6units of the Company's production andmaintenance employees.While bargaining units have been created among theCompany's production and maintenance employees byother than Board election and certification (i.e., byvoluntary recognition), all such units have been limited toemployees within either a division or area or several areas.None have been certified or recognized covering part of anarea.In 1963 the Board certified Local 14 of the IndependentOil Workers Union 7 as the exclusive collective-bargainingrepresentative of a unit of the Company's employeesconsisting of:All employees employed by the Company in itsHouston Division Producing Department in its CorpusChristi, Old Ocean, Hastings and Tyler (Texas) areaswho are assigned to the following hourly ratedclassifications:Area unit-carpenter, electrician, electrician helper,facility plant operator, field automation technician,gang foreman, relief; grader operator, instrumentcontrol man, maintenance man, meterman, operationstechnician, painter, paraffin unit operator, pumper,repairman, separator station operator, special pumper-isolated, sulfur station operator I, sulfur station opera-tor II, sulfer station operator III, truckdriver, heavy;truckdriver, light; welder, first class; welder, secondclass (any employee who holds the title classificationroustabout in combination with any title classifica-tion(s) in the area unit on a regular basis shall beincluded in the area unit); plant operating unit -engineer, first class; engineer, second class; engineer,helper, foreman, relief shift; loader-gasoline plant,plant laboratory tester, power plant operator, powerplant operator first class (any employee who holds thetitle classification roustabout in combination with anytitle classification(s) in the plant operating unit on aregular basis shall be included in the plant operatingunit); area base unit -roustabout, tractor driver, light;other -camp tender; excluding office clerical employ-ees, professional employees, guards and supervisors asdefined in the Act.On September 1, 1965, the Company and NOW Local 14entered into a contract wherein Local 14 was recognized bythe Company as the exclusive collective-bargaining repre-sentative of the employees in the unit just set forth. TheCompany under its various names and NOW Local 14entered into a succession of contracts thereafter continuingsuch recognition through a contract expiring February 29.In 1974 the employees within the unit voted to affiliate withOCAW rather than NOW and became members of Local4-14. By a decision issued September 29, 1975, the BoardI Pan American Petroleum Corporation. 179 NLRB 180 (1969) (an earliername of this same Company).6 Amoco Production Company, 15-RC-5471.I That Union subsequently changed its name to Local 14 of the NationalOil Workers Union (NOW).8 Amoco Production Company, 220 NLRB 861 (1975).0 As well as contracts between the Company and other labor organiza-tions.entered findings that Local 4-14 succeeded to rights heldby NOW Local 14 and directed the Company to recognizeLocal 4-14 as the successor of NOW Local 14 and to honorits commitments under the Company-NOW Local 14contract for the balance of its term.8On March 9 theCompany and Local 4-14 entered into a contract whereinthe Company recognized Local 4-14 by name as theexclusive collective-bargaining representative of the unit ofemployees set out heretofore.Both the current Company-Local 4-14 contract and thepreceding contracts between the Company and NOWLocal 149 contained the following provision:The geographical boundaries of the Division andoperating areas are established by and may be alteredby the Company. However, if during the life of thisagreement the Company changes the geographicalboundaries of the Division or the operating areas, as setout in Exhibit "B" ... made a part hereof, which werein existence on the effective date of this agreement, theCompany agrees to notify Local 4-14 at least forty (40)days prior to the effective date of such change. Withinthirty (30) days following the date of such notice, Local4-14 shall have the right to request that the change bemade the subject of collective bargaining, with bargain-ing being limited solely to the question as to whetherthe changes effected by the Company shall apply forthe purpose of making personnel changes. In the eventno request is received by the Company from Local 4-14during such thirty-day period, the change shall bedeemed acceptable for all purposes to Local 4-14.As its operations increased in some areas and diminishedor ceased in others, the Company has altered its divisionaland area boundaries, in each case including the affectedpersonnel within the newly established boundaries (afterdue notice and opportunity to bargain were proffered toany labor organization representing affected employeesconcerning the treatment of personnel affected by thechange). Between 1965 and 1976 such changes resulted inthe transfer of 188 employees from represented to unrepre-sented status and the transfer of 379 employees fromrepresentation by one labor organization under onecontract to representation by a different labor organizationunder a different contract. 10In the latter part of 1976, the Company formulated plansfor an expansion of the New Orleans division at theexpense of the Houston division due to imbalance in theworkload of the two divisions; i.e., an over-heavy workloadin the latter and underutilization of personnel in theformer. The contemplated change consisted of transferringjurisdiction over anticipated Company operations onleased Federal ocean floor lands off the Texas andLouisiana shorelines and operations located in northernLouisiana and southern Arkansas from the Houstonio The president of Local 4-14 (a past president of NOW Local 14)testified dunng the time he has worked at his present location andclassification, company changes in divisional boundaries has resulted in hisbeing placed within three different divisions (Central, Houston. and, withthe latest change -to be developed hereafter -New Orleans).291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdivision to the New Orleans division. The Company alsochanged the boundaries between the Hastings, Old Ocean,and Corpus Christi Areas within the Houston division. Thearea changes did not change the representational status ofaffected employees. The transfer of the northern Louisianaand Arkansas territory meant 38 employees workingtherein would be placed in a division wherein theemployees were not represented by any labor organiza-tion. tThe parties stipulated 12 the Company planned andaccomplished the boundary changes for valid businessreasons and I so find.In accordance with the contract provision recited aboveand customary practice, on October 11 the Companydirected a letter to Local 4-14 informing Local 4-14 of theprojected boundary changes. Prior to Local 4-14's receiptof the letter, two company representatives approachedKenneth McVay, president of Local 4-14, informedMcVay of the contemplated changes, directed McVay'sattention to the contract provision concerning suchchanges, and informed McVay the Company was preparedto bargain with Local 4-14 concerning the personnelaffected by the change in accordance with the contractprovision. They also discussed the date for commencementof negotiations for an agreement supplanting the currentagreement scheduled to expire January 10, 1977. October20 was set as the date.At the outset of the October 20 meeting, David Nible, anOCAW International representative who acted as Local 4-14's spokesman in the earlier series of meetings, informedthe Company that Local 4-14 was invoking Local 4-14'sright under the contract provision set out heretofore torequest collective bargaining.'3At the October 20 and subsequent (November 5)negotiations, Nible took the position the Company was freeto make whatever boundary changes it desired but couldnot remove employees represented by Local 4-14 andcovered by the current Company-Local 4-14 contract fromthe bargaining unit and Local 4-14 would not bargain overany such removal. The Company responded with theposition that under the contract it had the right to changeboundaries and the right to subject employees affected bythe changed boundaries to the representation and contractcoverage prevailing in the area or division such employeeswere placed within as a result of the boundary changes (asit had in the past under agreements with Local 4-14'spredecessor) subject, at Local 4-14's request, to bargainingconcerning treatment of personnel affected by the changes.Nible then proposed that employees within the Hastings,Old Ocean, and Corpus Christi areas who were transferredfrom one area to another due to the boundary change beafforded the opportunity, at their option, to transfer intotheir former area without loss of seniority, etc. He furtherproposed Local 4-14 be recognized as the exclusivecollective-bargaining representative of any production andmaintenance workers employed by the Company in anyII OCAW lost an election wherein it sought to represent the Company'sproduction and maintenance employees in the New Orleans division (AmocoProduction Company. 15-RC 5471).12 The stipulation is supported by the evidence.13 Local 4-14 on October 22 formally notified the Company that itwished "to bargain on the subject of personnel changes as provided inoffshore operations on the ocean floor off the Texas andLouisiana coasts leased from the Federal governments4and covered by any agreement then in effect between theCompany and Local 4-14 continue to function as theexclusive collective-bargaining representative of produc-tion and maintenance workers within northern Louisianaand southern Arkansas placed within the Lake Charlesarea of the New Orleans division under the proposedboundary change and they continue to be covered byagreements between the Company and Local 4-14. Niblecomplained otherwise that both the president and secre-tary-treasurer of Local 4-14, who were located in northernLouisiana, would be removed from bargaining unit andcontract coverage and Local 4-14 representation.The Company pointed out section 1.02 of the contractauthorized it to make boundary changes and limitedbargaining to the treatment to be accorded affectedpersonnel; that since there were no production or mainte-nance personnel employed in any offshore operations,there were no personnel whose treatment could be thesubject of bargaining. The Company countered Local 4-14's proposal concerning transfer rights for employeesaffected by the area boundary changes within the Houstondivision with the proposal that the same rights be affordedemployees affected by the divisional boundary change.Nible rejected the counterproposal, contending the north-ern Louisiana-southern Arkansas personnel should notonly retain their current representation and contract status(which would permit them to transfer and bid throughoutthe Tyler area of the Houston division as well as thenorthern Louisiana-southern Arkansas portion of the LakeCharles area of the New Orleans division), with like rightsfor the balance of the employees in the Tyler area of theHouston division vis-a-vis the northern Louisiana-southernArkansas portion of the Lake Charles area of the NewOrleans division, while personnel within the Lake Charlesarea of the New Orleans division outside the northernLouisiana-southern Arkansas portion of that area anddivision be barred from exercising such rights within thenorthern Louisiana-southern Arkansas portion of theirarea and division.The Company rejected that position as contrary to itspolicy and good practice. In answer to his inquiry, theCompany informed Nible that it intended to make itsproposed changes on December 1. Nible reverted to hisoriginal position, stated that they were at an impasse on theissue, that it would have to be resolved in another forum,and suggested they resume bargaining on the other issuesin dispute between them on December 1. The Companyagreed.As noted heretofore, Local 4-14 filed its charge allegingthat the proposed changes violated the Act on November26.On December I the Company placed the boundarychanges in effect, including the transfer of administrative,supervisory, personnel, labor relations, and operationalArticle 1, Section 1.02 of the contract ...brought about by the proposedchanges of the geographical boundaries of the Division and operating areas14 No offshore operations employing workers subject to the contractwere in progress. though their future employ was contemplated.292 AMOCO PRODUCTION COMPANYresponsibility and authority over production and mainte-nance employees working in northern Louisiana andsouthern Arkansas within the command and control of itsLake Charles Area-New Orleans division. There were 38employees within the bargaining unit covered by theCompany-Local 4-14 contract affected. From the date ofthe change, the Company ceased to check off dues of thoseof the 38 who executed dues-checkoff authorizations underthe contract directing such checkoff and remission of sameto Local 4-14 or otherwise to recognize Local 4-14 as theircollective-bargaining representative or their coverage un-der the Company-Local 4-14 contract.On December 3 Steve Holland, a Local 4-14 steward,filed a grievance with the Company on behalf of mainte-nance employee J. D. Bryant protesting Bryant's assign-ment to the Lake Charles Area-New Orleans division as aresult of the boundary change,15asserting such transferviolated the seniority (and other) provisions of theCompany-Local 4-14 contract, and demanding Bryant bereassigned to the Tyler area, Houston division. When Local4-14 attempted to take up the grievance with representa-tives of the Houston Division, they took the position thatthe grievance would have to be processed with representa-tives of the New Orleans division since Bryant no longerwas employed in the Houston division.In the early stages of contract negotiations the Companyproposed Local 4-14 cease its effort to secure dues theCompany refused to deduct and remit from the wages ofemployees covered by a contract between the Companyand Local 4-14's predecessor, NOW Local 14, for theperiod September 1974-November 1975 (as set forth in thebackpay specification in NLRB Case 23-CA-5285). In thelater stages of the negotiations 16 the proposal was dropped.It is obvious that the Company did not insist on itsproposal to impasse nor condition its agreement to the newcontract on Local 4- 14's acceptance of the proposal.B. Analysis and ConclusionsI. The unit and majority representative statusIssuesWhile the Company denied in its answer the appropri-ateness for collective-bargaining purposes of the employeeunit specified in the complaint, the Company has recog-nized Local 4-14 (and predecessor labor organizations) asthe exclusive collective-bargaining representative of amajority of the employees within that unit at timespertinent to this proceeding and the Board has in a priordecision i7 recognized both the appropriateness of the unitand Local 4-14's majority representative status therein.On the basis of the foregoing, I find, at all pertinenttimes, the unit in question was appropriate for collective-"i Bryant lived in Texas but spent over 50 percent of his worktime innorthern Louisiana.16 The parties reached agreement on the terms of the new agreement onJanuary 7, 1977.IT Amoco Production Companv, 220 NLRB 861 (1975).1i Bruce E. Kronenberger. et al, d/b/a American Needle & NoveltyCompan,. 206 NLRB 534 (1973); Weltrronic Company, 173 NLRB 235(1968).19is Citing The UniversiIy of Chicago, 210 NLRB 190 (1974): C & SIndustries, Inc., 158 NLRB 454 (1966), and cases of like import.bargaining purposes under the Act and Local 4-14represented a majority of the employees therein.2. The employee transfer issueAfter noting an employer's obligation under the Act tobargain with the labor organization representing a majorityof his employees within an appropriate unit concerningchanges in work assignments which cause bargaining unitemployees either loss of work or transfer outside thebargaining unit,ts the General Counsel contends that theCompany violated that obligation when it removed bothbargaining unit work and the employees who performed itfrom the bargaining unit, contending such removal wasunlawful under the Company-Local 4-14 contract and theAct because it was made during the contract term withoutLocal 4-14's consent.'9In essence the General Counselargues that during the term of the contract neither thescope of the work performed by bargaining unit employeesnor the contract-covered status of the employees perform-ing it may be changed except by mutual agreement of theparties.The argument ignores the language of the contract andprevious history. While on the effective date of the contractthe Company recognized Local 4-14 as the exclusivecollective-bargaining representative of the Company'sproduction and maintenance workers employed within theborders of four areas within the Houston division delin-eated on a map made part of the contract, the contract wenton (in section 1.02) to provide that the Company was free tochange those area and divisional boundaries as conditionswarranted2°during the contract term on 40 days' notice toLocal 4-14 and bargaining during the first 30 daysthereafter concerning the treatment of personnel affectedthereby. Such provision appears to codify requirementsgoverning situations where employees covered by acontract are affected by management decision to contractout their work,21reassign it, etc.; i.e., that managementmust give notice to the union representing such employeesand bargain concerning its effect prior to the change.The record establishes the Company, in accord withprevious history and practice, notified the same labor officialswith whom it dealt previously22of its intended boundarychange, exchanged proposals and counterproposals inbargaining over the treatment of affected employees, and,after reaching an agreed impasse, placed the changes in effect.The parties agree the contract gave the Company theright to change area and divisional boundaries encompass-ing the bargaining unit as business exigencies warrantedand that the changes at issue here were so warranted;acceptance of Local 4-14's position, however, would resultin a situation wherein production and maintenanceworkers employed within the northern Louisiana-southernArkansas portions of the Lake Charles area of the New20 The nature of the industry necessitates shifts in activity from one areato another as fields are exhausted, developed, etc.II Fibreboard Paper Products Corp. .N. LR. B., 379 U.S. 203 (1964), andcases following.22 McVay, currently president of Local 4-14, and Jackson. currentlysecretary-treasurer, were past officials of Local 4-14's predecessor labororganizations and familiar with past boundary changes and personneltransfers under preceding contracts containing identical language.293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrleans division would exercise seniority, bid, and transferrights within the Tyler area of the Houston division;production and maintenance workers within the Tyler areaof the Houston division would exercise similar rights withinthe same portions of the Lake Charles area of the NewOrleans division; production and maintenance workerswithin the Lake Charles area of the New Orleans divisionoutside northern Louisiana-southern Arkansas would beexcluded from such exercise and other categories ofemployees in the latter area and division would exercisesuch rights throughout the area and division. In a previousinstance wherein a change in boundary lines placedcompany employees covered by a contract with a sisterlocal of the predecessor organization (Local 16, NOW)within another division of the Company, Local 16petitioned for certification as the exclusive collective-bargaining representative of the employees within the areaof the division where the employees in question wereplaced.23Under Local 4-14's proposal it would represent aportion of the production and maintenance employees of anarea, an obviously inappropriate unit for collective bar-gaining purposes.On the basis of the foregoing, I find and conclude thatthe Company did not fail or refuse to bargain in good faithwith Local 4-14 concerning the personnel affected by itsDecember 1 boundary changes in violation of Section8(a)(1) and (5) of the Act and shall recommend thoseportions of the complaint so alleging be dismissed.3. The alleged failure to process a grievanceThe record establishes the Company did not refuse toprocess the Bryant grievance but rather insisted thegrievance be processed with its New Orleans divisionpersonnel representatives rather than its Houston Divisionpersonnel representatives; while Houston Division person-nel representatives informed representatives of Local 4-14they questioned the applicability of the Company-Local 4-14 seniority provision asserted by Bryant, this goes to themerits of the grievance dispute and/or its arbitrability,which are questions for determination either before anarbitrator or the United States district courts in aproceeding under Section 301 of the Act to enforce thegrievance-arbitration provisions of the contract. TheCompany has the right to designate representatives of itschoosing to process grievances or otherwise engage inbargaining and to take such positions as it choosesconcerning either the arbitrability or merits of a grievance;neither constitutes a failure or refusal to bargain violativeof Section 8(a)( ) and (5) of the Act.23 Pan American Peiroleum Corporation, 179 NLRB 180(1969).24 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.I therefore shall recommend those portions of thecomplaint so alleging be dismissed.4. The back dues proposalIt is undisputed the Company proposed in negotiationsto supplant the contract expiring in January 1977 thatLocal 4-14 drop or withdraw its back dues claims pendingbefore the Board. It is likewise undisputed the Companydropped its proposal in the course of negotiations and priorto the time the parties reached agreement upon andexecuted a new contract.It is clear the Company did not condition its agreement toa new contract on Local 4-14's acceptance thereof, asalleged in the complaint, nor insist on its proposal to thepoint of impasse.The mere advancement of a proposal subsequentlyabandoned and never carried to impasse is not violative ofSection 8(a)() and (5), and I so find and conclude. Itherefore shall recommend those portions of the complaintso alleging be dismissed.CONCLUSIONS OF LAW1. At all times pertinent the Company was an employerengaged in commerce in a business affecting commerceand Local 4-14 was a labor organization within themeaning of Section 2(2), (5), (6), and (7) of the Act.2. A unit consisting of all employees of the Companyemployed in its Houston Division producing department inits Corpus Christi, Hasting, Old Ocean, and Tyler areas inthe job classifications set out heretofore, excluding officeclerical employees, professional employees, guards andsupervisors as defined in the Act, is appropriate forcollective-bargaining purposes under Section 9 of the Act.3. At all pertinent times Local 4-14 has represented amajority of the Company's employees within the aforesaidunit.4. The Company did not violate Section 8(a)(l) and (5)of the Act as alleged in the complaint.5. The actions of the Company alleged in the complaintaffected interstate commerce as defined in the Act.On the basis of the foregoing findings of fact, conclusionsof law, and the entire record, and pursuant to Section 10(c)of the Act, I issue the following recommended:ORDER24The complaint shall be dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.294